DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on June 25, 2019.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2019 has been considered by the examiner.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-9, drawn to a method for authenticating user access to a scanned document at a cloud-based server, the method comprising scanning a document at a device on a network; uploading data for the scanned document to the cloud-based server from a port monitor; generating a claim code by the cloud-based server; providing the claim code to the port monitor; launching a browser with a uniform resource locator (URL) address indicating the cloud-based server, wherein the URL address includes the claim code; assigning the claim code to a user session initiated by the browser; and selecting the scanned document in the session associated with the claim code to be sent from the cloud-based server, classified in H04L67/02.
II.	Claims 10-15, drawn a method for authenticating user access to a scanned document at a cloud-based server, the method comprising uploading data for the scanned document to the cloud-based server; receiving a first uniform resource locator (URL) address at a port monitor, wherein the first URL address refers the scanned document stored on the cloud-based server; submitting a request to access the scanned document using the first URL address, wherein the request includes document metadata information for the scanned document; generating a claim code for the scanned document at the cloud-based server; receiving the claim code at the port monitor; forwarding the claim code to the cloud-based server using a second URL address; authenticating a user session to access the scanned document according to the claim code and forwarding the scanned document to a device from the cloud-based server, classified in G06F3/1237.
III.	Claims 16-20, drawn to a method for authenticating a user session to access a scanned document on a cloud-based server, the method comprising uploading data for the scanned document to the cloud-based server using a port monitor; submitting the scanned document including document information metadata from the port monitor, wherein the data and document information metadata for the scanned document is stored on the cloud-based server; generating a claim code at the cloud-based server; providing the claim ode to the port monitor; forwarding the claim code using a uniform resource locator (URL) address initiated in a browser by the port monitor to the cloud-based server; determining whether user information associated with the claim code is valid; establishing the user session once the user information is validated; and selecting the scanned document on the cloud-based server, classified in G06F3/1222.

4.     The inventions are distinct, each from one another because of the following reasons:  Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
5.     The inventions are distinct, each from one another because of the following reasons:  Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
6.     The inventions are distinct, each from one another because of the following reasons:  Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
7.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
8.	Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention II, restriction for examination purposes as indicated is proper.
9.	Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention III, restriction for examination purposes as indicated is proper.
10.	Because these inventions are distinct for the reasons given above and the search required for Invention II is not required for Invention III, restriction for examination purposes as indicated is proper.
11.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
12.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
13.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
April 10, 2021